Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on February 20, 2020 for the patent application 16/795,852.   Claims 1 – 20 are pending in the application.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on February 20, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Invitation to Participate in DSMER Pilot Program

The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to computer readable claims 1 and 20.   Claim 12 recites the limitations of:

 ( A ) receiving a request for automated machine learning model building; 

( B ) identifying a service offering corresponding to the automated machine learning model building request; 

( C ) selecting, based on the identified service offering and using one or more machine learning algorithms, one or more machine learning models and a corresponding sequence of model application, resulting in machine learning model information;

( D ) storing the machine learning model information along with a corresponding indication of the identified service offering;  -36-

( E ) receiving, from an enterprise service host system, a request for model information corresponding to a service access request; 

( F ) identifying that the service access request corresponds to a problem within the identified service offering; and 

( G ) in response to identifying that the service access request corresponds to the problem within the identified service offering, sending, to the enterprise service host system, the machine learning model information, wherein sending the machine learning model information to the enterprise service host system causes the enterprise service host system to generate a service output interface by applying the machine learning model information to the problem associated with the service access request.  

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 12 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 1 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the enterprise service host system or any of the bolded limitations in claim 12 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 1 and 20.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving”, “identifying” and “selecting” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 12, limitation ( A ) and ( B ) above in Applicant’s specification para [0010], which discloses “In one or more instances, the first microservice may be implemented in a first programming language and the second microservice may be implemented in a second programming language. In one or more instances, the first microservice may remain deployed during modification of the second microservice and the modification of the second microservice might not affect the first microservice. In one or more instances, the computing platform may identify the service offering corresponding to the automated machine learning model building request by identifying a problem domain corresponding to a machine learning model democratization request.“.  

Also, claim 12, limitation ( C ) above in Applicant’s specification para [0020], which discloses “Machine learning is a collection of statistical methods in the area of computer science that use sets of historical data to predict future outcomes. In some instances, machine learning algorithms may build a mathematical model based on sample data, known as training data, in order to make predictions or decisions without being explicitly programmed to perform a particular task. Machine learning algorithms may be used in a wide variety of applications, such as email filtering, computer vision (e.g., face recognition, or the like), or the like, where it may be difficult or infeasible to develop a conventional algorithm for effectively performing a task. Machine learning is closely related to computational statistics, which focuses on making pre­ dictions using computers. The study of mathematical optimization delivers methods, theory and application domains to the field of machine learning.“.  

Also, claim 12, limitation ( C ) and ( D ) above in Applicant’s specification para [0007], which discloses “In one or more instances, the computing platform may select the one or more machine learning models by selecting one or more of: least square regression, ridge regression, Bayesian method, decision tree, bagging, boosting, random forest, neural network, support vector model, or hidden Markov model. In one or more instances, the identified service offering may be one of: an online shopping service, a video streaming and selection service, a music streaming and selection service, a life science service, a medical service, or a financial service.“. 



Also, claim 12, limitation ( E ) and ( G ) above in Applicant’s specification para [0043], which discloses “Enterprise service host system 104 may be a server, desktop computer, laptop computer, tablet, mobile device, or the like, that is configured to host a network associated with an enterprise organization (e.g., an online shopping organization, a video/music selection and streaming organization, a medical institution, a life science research facility, a corporation, a financial institution, or the like), and to respond to service requests from client devices (e.g., client device 105) requesting access to one or more services provided by the enterprise organization. For example, enterprise service host system 104 may be configured to generate streaming video/music interfaces that may be displayed at a client device (e.g., client device 105) and may include recommendations for a user of the client device 105 based on his or her viewing/listening history.“.  

Also, claim 12, limitation ( G ) above in Applicant’s specification para [0004], which discloses “The computing platform may receive, from an enterprise service host system, a request for model information corresponding to a service access request. In addition, the computing platform may identify that the service access request corresponds to a problem within the identified service offering. In response to identifying that the service access request corresponds to the problem within the identified service offering, the computing platform may send, to the enterprise service host system, the machine learning model information, which may cause the enterprise service host system to generate a service output interface by applying the machine learning model information to the problem associated with the service access request.“.  Similar arguments apply to claims 1 and 20.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 1, 12 and 20 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1, 12 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 12, and 20 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 11 and 13 - 19 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 11 and 13 - 19 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 12 and 20 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 11 and 13 - 19 clearly further define the abstract idea as stated above and claims 3, 9, 10 and 14 further define extra-solution activities such as “the model features are identified using an unsupervised learning process; selecting the one or more machine learning models and the corresponding sequence of model application comprises generating the one or more machine learning models using a supervised learning process” and  presenting data and transmitting/receiving data. Furthermore, dependent claims 2 – 11 and 13 - 19 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 20 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12 – 19, 1 – 11 and 20 are rejected under 35 U.S.C. 103 as being obvious over Li Li et al.  (Pub. # US 2018/0285777 A1 – herein referred to as Li) in view of Miguel A. Puente Pestana  (Pub. # US 2022/0198336 A1 – herein referred to as Puente Pestana).

Re: Claim 12, Li discloses a method comprising: at a computing platform comprising at least one processor, a communication interface, and memory: 
receiving a request for automated machine learning model building (Li, [0008] -  Advantageously, embodiments of the present disclosure relate to using the stored data objects (e.g., stored, previously-received data object) previously submitted by various user devices as a data set to train or generate machine-learning models using one or more machine-learning algorithms. The trained or generated models can be accessed to recommend supporting information (e.g., documentation or other related informational materials, such as a train schedules, map information, or a link for those users with anticipated train bookings). Notably, the supporting information can be automatically attached to event records (e.g., expense entries) associated with particular entities (e.g., a train company) or locations (e.g., a destination city) by mapping the event record to those entities or locations (e.g., using text analysis in the image of a receipt), and having a separate mapping from entities or locations to supporting information.);
identifying a service offering corresponding to the automated machine learning model building request (Li, [0072] -  In certain embodiments, cloud infrastructure system 502 may include a suite of applications, middleware, and database service offerings that are delivered to a customer in a self-service, subscription-based, elastically scalable, reliable, highly available, and secure manner. An example of such a cloud infrastructure system is the Oracle Public Cloud provided by the present assignee.); 
selecting, based on the identified service offering and using one or more machine learning algorithms, one or more machine learning models and a corresponding sequence of model application, resulting in machine learning model information (Li, [0041] -  The interface can also receive an input corresponding to a purpose of the event (e.g., business meeting, conference, client interaction, etc.). The purpose of the event may identify a particular client, and if so, then client metadata can be retrieved and used to restrict the subsequent event options (e.g., restricting the hotels to choose from) or to provide additional information, such as entity documentation corresponding to the client (e.g., client preferences or attributes).);
storing the machine learning model information along with a corresponding indication of the identified service offering (Li, [0103] -  Storage subsystem 618 may also provide a tangible computer-readable storage medium for storing the basic programming and data constructs that provide the functionality of some embodiments. Software (programs, code modules, instructions) that when executed by a processor provide the functionality described above may be stored in storage subsystem 618. These software modules or instructions may be executed by processing unit 604. Storage subsystem 618 may also provide a repository for storing data used in accordance with the present invention.);  -36-
receiving, from an enterprise service host system, a request for model information corresponding to a service access request (Li, [0071] -  In some examples, a service in a computer network cloud infrastructure may include protected computer net­ work access to storage, a hosted database, a hosted web server, a software application, or other service provided by a cloud vendor to a user, or as otherwise known in the art. For example, a service can include password-protected access to remote storage on the cloud through the Internet. As another example, a service can include a web service­ based hosted relational database and a script-language middleware engine for private use by a networked developer. As another example, a service can include access to an email software application hosted on a cloud vendor's web site.); 
identifying that the service access request corresponds to a problem within the identified service offering (Li, [0072] -  In certain embodiments, cloud infrastructure system 502 may include a suite of applications, middleware, and database service offerings that are delivered to a customer in a self-service, subscription-based, elastically scalable, reliable, highly available, and secure manner. An example of such a cloud infrastructure system is the Oracle Public Cloud provided by the present assignee.).
 However, Li does not expressly disclose:  
in response to identifying that the service access request corresponds to the problem within the identified service offering, sending, to the enterprise service host system, the machine learning model information, wherein sending the machine learning model information to the enterprise service host system causes the enterprise service host system to generate a service output interface by applying the machine learning model information to the problem associated with the service access request.
In a similar field of endeavor, Puente Pestana discloses:
in response to identifying that the service access request corresponds to the problem within the identified service offering, sending, to the enterprise service host system, the machine learning model information, wherein sending the machine learning model information to the enterprise service host system causes the enterprise service host system to generate a service output interface by applying the machine learning model information to the problem associated with the service access request (Puente Pestana, [0047] -  FIG. 5 [0047]     illustrates a method which may be performed by the broker component executed on the computing unit 400 according to the present disclosure. The method is dedicated to facilitating use of machine learning models in a system comprising a plurality of machine learning model providers, wherein the broker component maintains a provider register containing information about the plurality of machine learning model providers and machine learning models provided by the plurality of machine learning model providers. In step S502, the broker component may receive a request for a desired machine learning model from a machine learning model consumer. In step S504, the broker component may determine, based on the information contained in the provider register, a machine learning model among the machine learning models provided by the machine learning model providers that matches the desired machine learning model. In step S506, the broker component may send a response to the machine learning model consumer providing information associated with the determined machine learning model.).
Therefore, in light of the teachings of Puente Pestana, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Li, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing a machine learning model that matches the desired machine learning model. In this case, the information associated with the determined machine learning model provided in the response to the machine learning model consumer may include access information to the machine learning model provider providing the deter­
mined machine learning model.

Re: Claim 13, Li discloses the method of claim 12, wherein selecting the one or more machine learning models and the corresponding sequence of model application comprises selecting the one or more machine learning models and the corresponding sequence of model application based on model features including one or more of: 
key words associated with the problem, topics associated with the problem, a volume of data associated with the problem, set of features similarity between models, geographic and spatial co-location of the data associated with the problem, or time and coincidentally of the data associated with the problem (Li, [0034] -  As yet another example, machine-learning system 225 can include a tree-learning model, in which observations are mapped to determine which future state has the highest likelihood of connecting with the current state based on information included in the data object. The tree-learning model may be configured with two assumptions: 1) it may be assumed that a user who has initiated a process associated with a particular event (e.g., a travel plan, an incurred expense, a hotel reservation, a meal expense at a restaurant, and so on) will transmit at least one data object, and if so, what values may be included in the data object, and/or 2) it may be assumed that the user will submit a data object that includes one event in each category of a plurality of categorized event types (e.g., travel, lodging, dining, and so on), and if so, which values have previous users submitted for each event type.).  

Re: Claim 14, Li discloses the method of claim 13, wherein: 
the model features are identified using an unsupervised learning process (Li, [0032] -  Data objects can continuously be received and stored at centralized repository 220 as the data objects are generated and transmitted by user devices. The plurality of data objects stored at centralized repository 220 can be stored as a data set for generating machine-learning models. In some instances, the data set can be used for training a supervised learning machine, and in others, for determining correlations between data objects using an unsupervised learning machine. For example, correlations between nodes in a machine-learning model can be represented by correlation coefficients, which represent a dependence between at least two nodes.); and 
selecting the one or more machine learning models and the corresponding sequence of model application comprises generating the one or more machine learning models using a supervised learning process (Li, [0044] -  The one or more machine-learning algorithms may relate to unsupervised learning techniques, however, the present disclosure is not limited thereto. Supervised learning techniques may also be implemented. Further, executing the one or more machine-learning algorithms generates a plurality of nodes and one or more correlations between at least two nodes of the plurality of nodes. For example, the one or more machine-learning algorithms can include unsupervised learning techniques, such as clustering techniques, artificial neural networks, association rule learning, and so on.).  

Re: Claim 15, Li discloses the method of claim 12, further comprising: 
identifying, based on the service offering, one or more model metrics, wherein: 
the metrics comprise one or more of a maximum error rate, a bias metric, a -37-maximum false positive rate, or a maximum false negative rate, and selecting the one or more machine learning models and the corresponding sequence of model application is based on the one or more model metrics (Li, [0044] -  At block 315, the data set and the evaluation metrics may be assessed. In some instances, assessing the data set and the evaluation metrics includes determining or identifying correlations between data objects within the data set. For example, assessing the data set and the evaluation metrics can include executing the one or more machine­ learning algorithms to generate the machine-learning model.).  

Re: Claim 16, Li discloses the method of claim 12, wherein selecting the one or more machine learning models comprises selecting one or more of: 
least square regression, ridge regression, Bayesian method, decision tree, bagging, boosting, random forest, neural network, support vector model, or hidden Markov model (Li, [0033] -  Machine-learning system 225 can include one or more servers and/or computing devices that are configured to execute one or more machine-learning algorithms using the data set stored in centralized repository 220. The one or more machine-learning algorithms, decision trees, work­ flows, and/or models can be stored at data store 230. Data store 230 can also store data generated by or for the entity (e.g., use names, departments, projects, positions, etc.). Non-limiting examples of machine-learning algorithms or techniques can include artificial neural networks (including backpropagation, Boltzmann machines, etc.), bayesian statistics (e.g., bayesian networks or knowledge bases), logistical model trees, support vector machines, information fuzzy networks, Hidden Markov models, hierarchical clustering (unsupervised), self-organizing maps, clustering techniques, and other suitable machine-learning techniques (supervised or unsupervised).).  

Re: Claim 17, Li discloses the method of claim 12, wherein the identified service offering comprises one of: 
an online shopping service, a video streaming and selection service, a music streaming and selection service, a life science service, a medical service, or a financial service (Li, [0070] -  In certain embodiments, services provided by the cloud infrastructure system may include a host of services that are made available to users of the cloud infrastructure system on demand, such as online data storage and backup solutions, Web-based e-mail services, hosted office suites and document collaboration services, database processing, managed technical support services, and the like. Services provided by the cloud infrastructure system can dynamically scale to meet the needs of its users. A specific instantiation of a service provided by cloud infrastructure system is referred to herein as a "service instance." In general, any service made available to a user via a communication network, such as the Internet, from a cloud service provider's system is referred to as a "cloud service." Typically, in a public cloud environment, servers and systems that make up the cloud service provider's system are different from the customer's own on-premises servers and systems. For example, a cloud service provider's system may host an application, and a user may, via a communication network such as the Internet, on demand, order and use the application.).  

Re: Claim 18, Li in view of Puente Pestana discloses the method of claim 12, further comprising: 
receiving additional data associated with the service offering (Li, [0080] -  In some embodiments, resources in cloud infrastructure system 502 may be shared by multiple users and dynamically  re-allocated  per  demand.  Additionally, resources may be allocated to users in different time zones. For example, cloud infrastructure system 530 may enable a first set of users in a first time zone to utilize resources of the cloud infrastructure system for a specified number of hours and then enable the re-allocation of the same resources to another set of users located in a different time zone, thereby maximizing the utilization of resources.); 
dynamically updating, based on the additional data, the one or more machine learning models and the corresponding sequence of model application, resulting in updated machine learning model information (Li, [0062] -  As an example, data feeds and/or event updates may include, but are not limited to, Twitter® feeds, Facebook® updates or real-time updates received from one or more third party information sources and continuous data streams, which may include real-time events related to sensor data applications, financial tickers, network performance measuring tools (e.g., network monitoring and traffic management applications), click­ stream analysis tools, automobile traffic monitoring, and the like. Server 412 may also include one or more applications to display the data feeds and/or real-time events via one or more display devices of client computing devices 402, 404, 406, and 408.); and
replacing the stored machine learning model information with the updated machine learning model information, wherein the updated machine learning model information is stored along with the corresponding indication of the identified service offering (Puente Pestana, [0073] -  FIG. 11 illustrates a signaling diagram of an exemplary process in which the machine learning model consumer 902 uses the desired machine learning model via the broker component 804 according to the present disclosure. In step 1 of the process, the machine learning model consumer 902 may send a "use model" message to the broker component 804, wherein the message may include an identification of the expected output parameter provided by the machine learning model, a list of tuples each including an identification of an input parameter together with a corresponding input value (i.e., representing the input for the machine learning model including input parameters and values), and evaluation conditions indicative of output characteristics expected to be supported by the machine learning model. In step 2, the broker component 804 may check the matching machine learning models using the information contained in the provider register and send a "use model" message to the machine learning model provider 802 including the identification of the output parameter and the list of tuples representing the input for the machine learning model.).  The rationale for support of motivation, obviousness and reason to combine see claim 12 above.

Re: Claim 19, Li discloses the method of claim 12, further comprising: 
hosting a first microservice associated with a first one of the one or more machine learning models, wherein selecting the one or more machine learning models and the corresponding sequence of model application, is performed using the first microservice,-38-IDF9579 and wherein: 
another computing platform is configured to host a second microservice, associated with a second one of the one or more machine learning models, wherein the other computing platform uses the second microservice to select one or more additional machine learning models and a corresponding application sequence for the one or more additional machine learning models (Li, [0071] -  In some examples, a service in a computer network cloud infrastructure may include protected computer network access to storage, a hosted database, a hosted web server, a software application, or other service provided by a cloud vendor to a user, or as otherwise known in the art. For example, a service can include password-protected access to remote storage on the cloud through the Internet. As another example, a service can include a web service­ based hosted relational database and a script-language middleware engine for private use by a networked developer. As another example, a service can include access to an email software application hosted on a cloud vendor's web site.).  

Re: Claim 1, Claim 1 is an apparatus claim corresponding to method claim 12.  Therefore, claim 1 is analyzed and rejected as previously discussed with respect to claims 12.

Re: Claim 2, Claim 2 is an apparatus claim corresponding to method claim 13.  Therefore, claim 2 is analyzed and rejected as previously discussed with respect to claims 13.

Re: Claim 3, Claim 3 is an apparatus claim corresponding to method claim 14.  Therefore, claim 3 is analyzed and rejected as previously discussed with respect to claims 14.
 
Re: Claim 4, Claim 4 is an apparatus claim corresponding to method claim 15.  Therefore, claim 4 is analyzed and rejected as previously discussed with respect to claims 15.

Re: Claim 5, Claim 5 is an apparatus claim corresponding to method claim 16.  Therefore, claim 5 is analyzed and rejected as previously discussed with respect to claims 16.

Re: Claim 6, Claim 6 is an apparatus claim corresponding to method claim 17.  Therefore, claim 6 is analyzed and rejected as previously discussed with respect to claims 17.

Re: Claim 7, Claim 7 is an apparatus claim corresponding to method claim 18.  Therefore, claim 7 is analyzed and rejected as previously discussed with respect to claims 18.

Re: Claim 8, Claim 8 is an apparatus claim corresponding to method claim 19.  Therefore, claim 8 is analyzed and rejected as previously discussed with respect to claims 19.

Re: Claim 9, Li discloses the computing platform of claim 8, wherein: 
the first microservice is implemented in a first programming language (Li, [0071] -  In some examples, a service in a computer network cloud infrastructure may include protected computer network access to storage, a hosted database, a hosted web server, a software application, or other service provided by a cloud vendor to a user, or as otherwise known in the art. For example, a service can include password-protected access to remote storage on the cloud through the Internet. As another example, a service can include a web service­ based hosted relational database and a script-language middleware engine for private use by a networked developer. As another example, a service can include access to an email software application hosted on a cloud vendor's web site.); and 
the second microservice is implemented in a second programming language (Li, [0077] -  By utilizing the services provided by the PaaS platform, customers can employ programming languages and tools supported by the cloud infrastructure system and also control the deployed services. In some embodiments, platform services provided by the cloud infrastructure system may include database cloud services, middleware cloud services (e.g., Oracle Fusion Middleware services), and Java cloud services. In one embodiment, database cloud services may support shared service deployment models that enable organizations to pool database resources and offer customers a Database as a Service in the form of a database cloud. Middleware cloud services may provide a platform for customers to develop and deploy various business applications, and Java cloud services may provide a platform for customers to deploy Java applications, in the cloud infrastructure system.).  

Re: Claim 10, Li discloses the computing platform of claim 8, wherein: 
the first microservice remains deployed during modification of the second microservice (Li, [0080] -  In some embodiments, resources in cloud infrastructure system 502 may be shared by multiple users and dynamically  re-allocated  per  demand.  Additionally, resources may be allocated to users in different time zones. For example, cloud infrastructure system 530 may enable a first set of users in a first time zone to utilize resources of the cloud infrastructure system for a specified number of hours and then enable the re-allocation of the same resources to another set of users located in a different time zone, thereby maximizing the utilization of resources.); and 
the modification of the second microservice does not affect the first microservice (Li, [0082] -  In certain embodiments, cloud infrastructure system 502 may provide comprehensive management of cloud services (e.g., SaaS, PaaS, and IaaS services) in the cloud infrastructure system. In one embodiment, cloud management functionality may include capabilities for provisioning, managing and tracking a customer's subscription received by cloud infrastructure system 502, and the like.).  

Re: Claim 11, Li discloses the computing platform of claim 1, 
wherein identifying the service offering corresponding to the automated machine learning model building request comprises identifying a problem domain corresponding to a machine learning model democratization request (Li, [0094], [0099] -  Bus subsystem 602 provides a mechanism for letting the various components and subsystems of computer system 600 communicate with each other as intended. Although bus subsystem 602 is shown schematically as a single bus, alternative embodiments of the bus subsystem may utilize multiple buses. Bus subsystem 602 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures. For example, such architectures may include an Industry Standard Architecture (ISA) bus, Micro Channel Architecture (MCA) bus, Enhanced ISA (EISA) bus, Video Electronics Standards Association (VESA) local bus, and Peripheral Component Interconnect (PCI) bus, which can be implemented as a Mezzanine bus manufactured to the IEEE P1386.1 standard.).  

Re: Claim 20, Claim 20 is an apparatus claim corresponding to method claim 12 and apparatus claim 1.  Therefore, claim 20 is analyzed and rejected as previously discussed with respect to claims 1 and 12.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696